Case 19-05118-jwc        Doc 1    Filed 02/14/19 Entered 02/14/19 13:31:41        Desc Main
                                   Document     Page 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

In re:                                    )                   Chapter 7
                                          )
BEAUTIFUL BROWS LLC                       )                   Case No. 18-66766-JWC
                                          )
                    Debtor.               )
_________________________________________ )
                                          )
BEAUTIFUL BROWS LLC                       )                   ADVERSARY PROCEEDING
                  Plaintiff               )
                                          )                   NO. __________
                      VS.                 )
                                          )
FIRST DATA CORPORATION                    )
                  Defendant.              )
_________________________________________ )

                                         COMPLAINT


         COMES NOW Beautiful Brows LLC (hereinafter referred to as “Debtor” or “Plaintiff”),

and respectfully shows the Court as follows:


                                            PARTIES


    1.    The Debtor filed a voluntary petition under chapter 11 of the Bankruptcy Code, 11

U.S.C. §§ 101-1330, et seq. (the "Bankruptcy Code") on October 3, 2018 (the “Petition Date”)

    2.    Defendant First Data Corporation (the “Defendant”) is Delaware corporation who may

be served under Rule 7004(b)(1) of the Federal Rules of Bankruptcy Procedure by first class

United States Mail through its registered agent as follows:

                                        First Data Corporation
                              c/o Corporation Service Co., registered agent
                                 40 Technology Pkwy South, Suite 300
                                          Norcross, GA 30092
Case 19-05118-jwc         Doc 1    Filed 02/14/19 Entered 02/14/19 13:31:41           Desc Main
                                    Document     Page 2 of 4


                                    JURISDICTION AND VENUE

   3.      This complaint is an Adversary Proceeding in accordance with Rule 7001(1) of the

Federal Rules of Bankruptcy Procedure and 11 U.S.C. §§ 549, 550, and 551

   4.      This adversary proceeding arises in an relates to the case of In re Beautiful Brows,

LLC, Chapter 7 Case No. 18-66766-JWC, pending in the U.S. Bankruptcy Court for the

Northern District of Georgia, Atlanta Division (the “Court”).

   5.      This Court has jurisdiction over this matter pursuant to the provisions of 28 U.S.C. §§

157 and 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)

   6.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409(a).

                                              FACTS


   7.      Defendant processes credit and debit card transactions made by the Debtor’s customers.

   8.      As of the Petition Date, Debtor was indebted to Defendant for certain cash advances

taken on the Debtor’s merchant accounts.

   9.      Since the Petition Date, Defendant has withheld funds from the Debtor’s sales to pay

for the Debtor’s prepetition obligation to Defendant.

   10.     Since the Petition Date, Defendant has collected at least $20,237.46 in the form of

adjustments which should have been deposited into the Debtor’s bank account. A copy of the

Debtor’s monthly statements for October 2018 through January 2019 are attached hereto as an

exhibit.

   11.     The Court has not authorized the payment of any prepetition obligations owed to

Defendant.

              COUNT 1 – AVOIDANCE OF POST PETITION TRANSFER 11 U.S.C. § 549
Case 19-05118-jwc          Doc 1     Filed 02/14/19 Entered 02/14/19 13:31:41           Desc Main
                                      Document     Page 3 of 4




   12.      Plaintiff hereby realleges and incorporates paragraphs 1-1 of his Complaint as if the

same were set forth verbatim herein.

   13.      The amounts withheld from Debtor’s sales by Defendant are a transfer of an interest in

property of Debtor’s estate.

   14.      Such transfers occurred after the Petition Date.

   15.      Such transfers were not authorized by the Bankruptcy Code or by this Court.

              COUNT 2 – RECOVERY OF THE AVOIDED TRANSFER 11 U.S.C. § 550(A)



   16.       Plaintiff hereby realleges and incorporates paragraphs 1-15 of his Complaint as if the

same were set forth verbatim herein.

   17.       Defendant was the initial transferee of the Transfer and/or the entity for whose benefit

the Transfer was made, or the immediate or mediate transferee of the initial transferee of the

Transfer.

   18.       Pursuant to 11 U.S.C. § 550(a), Plaintiff is entitled to recover the avoided Transfer or

the value thereof from Defendant.

              COUNT 3 – PRESERVATION OF THE AVOIDED TRANSFER 11 U.S.C. § 551




   19.       Plaintiff hereby realleges and incorporates paragraphs 1-18 of his Complaint as if the

same were set forth verbatim herein.

   20.       Pursuant to 11 U.S.C. § 551, the avoided Transfer should be preserved for the benefit

of the Debtor’s bankruptcy estate.

   WHEREFORE, the Plaintiff prays that the Court:
Case 19-05118-jwc       Doc 1     Filed 02/14/19 Entered 02/14/19 13:31:41          Desc Main
                                   Document     Page 4 of 4


  (a) avoid the Transfer pursuant to 11 U.S.C. § 549(a);

  (b) find Defendant liable for the Transfer pursuant to 11 U.S.C. § 550, and enter judgment

      against the Defendant and in favor of Plaintiff in an amount no less than the value of the

      Transfer; and

  (c) grant Plaintiff such other and further relief as is just and proper.

                                             Respectfully submitted

                                             JASON L. PETTIE, P.C.

                                             /s/
                                             Jason L. Pettie, Attorney for Debtor
                                             Georgia Bar No. 574783
                                             P.O. Box 17936
                                             Atlanta, Georgia 30316
                                             Phone: 404-638-5984
